Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 30 January 2017 in parent Application No. 15/216665, filed on 21 July 2016.

Specification
The disclosure is objected to because of the following informalities: 
In the BACKGROUND, about halfway through, “pluggedd” is misspelled.
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: at least reference numerals 11, 12, and 13 are not found in the figures. The Examiner notes more may have been excluded from the figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2013/0301246; hereinafter ‘Chen’) as modified by Cheng (CN 106195842; hereinafter ‘Cheng’).
Regarding claim 1, Chen discloses a Christmas tree comprising a plurality of trunk units that can be connected with each other, and the trunk unit comprising: 
a hollow tubular body (at least 120, 160; at least fig. 13) comprising an upper tubular body (at least 160, fig. 13) and a lower tubular body (at least 120, fig. 13), wherein the inner diameter of the upper tubular body (160) is slightly larger than the outer diameter of the lower tubular body (120) (as seen in at least fig. 13, as disclosed in at least paragraphs [0084 an d0085]); and 
a power connector (at least 222, 230; as seen in at least fig. 13) comprising an upper end connecting portion (230, fig. 13) arranged in the upper tubular body (160) and a lower end connecting portion (222, fig. 13) arranged at the orifice of the lower tubular body (120), wherein the upper end connecting portion (230) comprises an angularly stacked surface with a positive electrode metal piece (at least fig. 29, as disclosed in at least paragraphs [0111-0115]) and a negative electrode metal piece (as seen in at least fig. 29, as disclosed in at least paragraphs [0111-0115]) arranged on the slope of the first angled surface (as seen in at least fig. 29), the lower end connecting portion comprises a second bevel with a positive electrode metal piece and a negative electrode metal piece on the slope of the second bevel, and the upper end connecting portion is electrically connected to the lower end connecting portion (as disclosed in at least paragraphs [0111-0115]); 
when any two trunk units are connected, the lower tubular body of one of the two trunk units is sleeved into the upper tubular body of the other trunk unit from the orifice of the upper tubular body of the other trunk unit, so that the slope of the second bevel of the lower tubular body of the one of the two trunk units abuts against the slope of the first bevel of the upper tubular body of the other trunk unit, the positive electrode metal piece on the second bevel of the one of the two trunk units abuts against the negative electrode metal piece on the first bevel of the other trunk unit, and the negative electrode metal piece on the second bevel of the one of the two trunk units abuts against the positive electrode metal piece on the first bevel of the other trunk unit (this is clearly seen in at least figures 13 and 14).
Chen discloses the electrodes that are flat, having a stepped bump, or having a single bump over a few embodiments.  However, Chen does not specifically disclose a beveled surface.
Cheng teaches another artificial tree having a trunk unit having both a beveled end (at 26, as seen in at least fig. 3b) and a flat end (at 24, as seen in at least fig. 3b). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to make Chen’s upper end connecting portion (230) comprises a first bevel, as taught by Cheng (as seen in at least figs. 2 and 3), such that Chen’s positive electrode metal piece and Chen’s negative electrode metal piece are arranged on the slope of the first bevel with  the lower end connecting portion comprises a second bevel with a positive electrode metal piece and a negative electrode metal piece on the slope of the second bevel, and the upper end connecting portion is electrically connected to the lower end connecting portion this would allow when any two trunk units are connected, the lower tubular body of one of the two trunk units is sleeved into the upper tubular body of the other trunk unit from the orifice of the upper tubular body of the other trunk unit, so that the slope of the second bevel of the lower tubular body of the one of the two trunk units abuts against the slope of the first bevel of the upper tubular body of the other trunk unit, the positive electrode metal piece on the second bevel of the one of the two trunk units abuts against the negative electrode metal piece on the first bevel of the other trunk unit, and the negative electrode metal piece on the second bevel of the one of the two trunk units abuts against the positive electrode metal piece on the first bevel of the other trunk unit.
One would have been motivated to do so as Cheng is clear evidence as both flat and beveled ends can achieve the same outcome of an upright trunk. Furthermore, one having ordinary skill in the art would have recognized the beveled end would assist in alignment of the adjacent trunk ends.

Regarding claim 3, Chen, as modified by Cheng, discloses the upper end connecting portion (230) further comprises a first supporting base (at least 640) and a first fixing assembly (at least 313 or 315, as disclosed in at least paragraph [0085]); Cheng’s first bevel is on the top of the first supporting base, and the first supporting base is fixed in the upper tubular body by the first fixing assembly, which is configured to support the upper end connecting portion and to make the first bevel towards the orifice of the upper tubular body; the lower end connecting portion further comprises a second supporting base (at least 602, as seen in at least fig. 29) and a second fixing assembly (at least the opposite of 315 or 313), Cheng’s second bevel is on the top of Chen’s second supporting table, as modified above, and the second supporting base is fixed in the lower tubular body by the second fixing assembly, which is configured to support the lower end connecting portion and to make the second bevel towards the orifice of the lower tubular body.

Regarding claim 4, Chen discloses the fixing assembly comprises a lock snap assembly and/or a threaded assembly (as disclosed in at least paragraph [0085]).

Regarding claim 5, Cheng, as modified by Cheng, discloses the claimed invention as indicated above. 
Chen, as modified by Cheng, does not specifically teach a buffer fixing ring.
One having ordinary skill in the art recognize the old and well-known feature of a buffer fixing ring for protection of friction fitted tubular poles, for example extendable curtain rods.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to include a buffer fixing ring is provided in the tubular body between the orifice of the upper tubular body and the upper end connecting portion, of Chen’s device so as to not only prevent the tubes from bending upon installation, but also to protect a person’s fingers as they assemble the tree as well as providing additional, albeit minimal, friction to further support the connection between two poles.

Regarding claims 6 and 8, Chen, as modified by Cheng, discloses the claimed invention as indicated above.
Chen, as modified by Cheng, does not specifically disclose a socket mark.
One having ordinary skill in the art would have recognized the desirability to have an alignment marking to assist in assembly.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to provide Chen’s surface of the upper tubular body and the lower tubular body of the trunk unit respectively provided with a socket mark; when any two trunk units are connected, the socket mark of the lower tubular body of one of the two trunk units is aligned with the socket mark of the upper tubular body of the other trunk unit wherein the socket mark is formed in an easily identified colored mark.
One would have been motivated to do so to minimized damage inflicted upon the not-easily-seen beveled surfaced and electrical contacts from jamming them together at incorrect angles. 

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above, and further in view of Cheng and Loomis (US 8,053,042; hereinafter ‘Loomis’).

Regarding claim 2, Chen, as modified by Cheng, discloses the claimed invention as indicated above.  
Chen, as modified by Cheng, does not specifically disclose a power interface. 
Loomis teaches a power interface (22) embedded in a mounting hole arranged on the surface of the tubular body of the trunk unit, and the power interface is electrically connected to the power connector in the tubular body (as disclosed in at least column 6, lines 3-13).
It would have been obvious to one having ordinary skill in the art before the effective filing date Loomis’s power interface (22) embedded in a mounting hole arranged on the surface of Chen’s tubular body of the trunk unit, and the power interface is electrically connected to the power connector in the tubular body.
One would have been motivated to do so to allow for tidy electrical connection of peripherals such as tree toppers, string lights, etc.

Regarding claim 7, Chen, as modified by Cheng, discloses the claimed invention as indicated above. 
Chen, as modified by Cheng, does not disclose a guide block and guide groove.
Loomis teaches a guide block (38, fig. 2) and guide groove (50, fig. 2). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to include at least means to Loomis’s guide block arranged on the outer surface of Chen’s lower tubular body, and Loomis’s guide groove arranged on the inner surface of Chen’s upper tubular body; when any two trunk units are connected, the guide block of the lower tubular body of one of the two trunk units slides along the guide groove in the upper tubular body of the other trunk unit, to make the slope of the second bevel of the lower tubular body of the one of the two trunk units abutted against the slope of the first bevel of the upper tubular body of the other trunk unit.
One would have been motivated to do so to prevent undesirable rotation once assembled and decorated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following are cited as disclosing similarly assembled artificial trees:
	Chen (US 9,671,074)
	Yu (US 9,593,831)
	Chen (US 10,441,014)
	Chen (US 2012/0076957)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH S MACCHIAROLO whose telephone number is (571)272-2719. The examiner can normally be reached MTW 9:30 to 3:30pm and F 9:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571.272.7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH SIMONE MACCHIAROLO/Primary Examiner, Art Unit 2875